Dismissed and Opinion Filed September 24, 2019




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00447-CV

COMPASS BANK, IMPROPERLY NAMED AS BBVA COMPASS BANCSHARES, INC.
                  D/B/A COMPASS BANK, Appellant
                              V.
                    WALTER THORSON, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-02814-A

                             MEMORANDUM OPINION
                     Before Justices Bridges, Molberg, and Partida-Kipness
                                  Opinion by Justice Molberg
       Before the Court is the parties’ September 13, 2019, joint motion to vacate and remand.

We grant the motion. We vacate the trial court’s judgment and remand the case to the trial court

for further action consistent with the parties’ agreement.




                                                   /Ken Molberg//
                                                   KEN MOLBERG
                                                   JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 COMPASS BANK, IMPROPERLY                          On Appeal from the County Court at Law
 NAMED AS BBVA COMPASS                             No. 1, Dallas County, Texas
 BANCSHARES, INC. D/B/A COMPASS                    Trial Court Cause No. CC-16-02814-A.
 BANK, Appellant                                   Opinion delivered by Justice Molberg.
                                                   Justices Bridges and Partida-Kipness
 No. 05-19-00447-CV        V.                      participating.

 WALTER THORSON, Appellee

        In accordance with this Court’s opinion of this date, we VACATE the trial court’s
judgment and REMAND the case to the trial court consistent with the parties’ agreement. Each
party shall bear its own costs, if any, and subject to any agreement of the parties.


Judgment entered this 24th day of September, 2019.




                                             –2–